SUPPLEMENT DATED AUGUST 23, 2013 TO PROSPECTUS DATED APRIL 29, 2011 FOR FUTURITY ACCUMULATOR II VARIABLE UNIVERSAL LIFE PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY ACCUMULATOR VARIABLE UNIVERSAL LIFE AND FUTURITY PROTECTOR VARIABLE UNIVERSAL LIFE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I Effective September 3, 2013, Dreman Value Management, L.L.C. (“DVM”) will no longer serve as subadvisor to the DWS Small Mid Cap Value VIP. All references to DVM are hereby deleted from the Prospectus. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE.
